Citation Nr: 0528326	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  01-03 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disability manifested 
by dizziness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1959 to 
September 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied service connection for 
dizziness.  A Notice of Disagreement was received in 
September 2000.  A Statement of the Case was issued in 
October 2000.  A timely appeal was received in February 2001.

The Board remanded the veteran's appeal in July 2001 for 
compliance with the notice requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) and for further 
development.  A Supplemental Case was issued in August 2002 
and the veteran's appeal was returned to the Board.  In 
November 2003, the Board again remanded the veteran's appeal 
for development.  After developing the case, a Supplemental 
Statement of the Case was issued in May 2005 and the 
veteran's appeal was returned to the Board for final 
consideration.


FINDING OF FACT

The veteran's complaints of dizziness are not related to 
service, or to any disability resulting from his military 
service.


CONCLUSION OF LAW

The veteran's dizziness was not incurred in service, and it 
is not proximately due to, the result of or aggravated by any 
service-connected condition.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.310  
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2005).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in August 2001, subsequent to the initial AOJ decision.  
Additional notice was provided in April 2004 and January 
2005.  Where, as here, notice was not provided prior to the 
initial AOJ decision, the veteran has the right to VCAA 
content complying notice and proper subsequent VA process.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement has been cured by the subsequent 
proper notice and VA process, and was, therefore, harmless 
error.  The veteran's claim was filed in May 2000, before the 
enactment of the VCAA.  In July 2001, the Board remanded the 
veteran's claim to the RO for VCAA compliance and further 
development.  In August 2001, the RO notified the veteran by 
letter of the first, second and third elements required by 
the Pelegrini II Court as stated above.  In November 2003, 
the Board again remanded this appeal for further development.  
In January 2005, the Appeals Management Center (AMC) notified 
the veteran by letter of the fourth element required by the 
Pelegrini II Court (i.e., tell the claimant to provide any 
relevant evidence in his possession).  By means of the 
various letters, the rating decision, the statement of the 
case and the supplemental statements of the case, the veteran 
was advised of the specific reasons why this particular claim 
was denied, and the information and evidence needed to 
substantiate the claim. 

He also was provided the text of the relevant regulation 
implementing the VCAA and told it was his responsibility to 
support the claim with appropriate evidence.  Indeed, the 
veteran responded to the RO's requests for information and 
submitted evidence to consider in connection with his claim.  
Thus, the Board considers the VCAA notice requirements met, 
and any error as to the timing of the notice to be harmless.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The RO 
reviewed all of the veteran's VA treatment records through 
May 2005 and included in the claims file those that are 
relevant to the veteran's claim.  The veteran identified 
private treatment records related to his claim, and VA 
requested and obtained those records.  The veteran was 
notified in the rating decisions, Statement of the Case and 
Supplemental Statements of the Case of what evidence the RO 
had obtained and considered in rendering its decision.  He 
has not identified any additional evidence not already 
obtained and considered by the RO.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).

The veteran was provided VA examination in connection with 
this service connection claim in November 2004.  The 
examination report, however, was inadequate in that the 
examiner failed to review the claims file and to provide a 
diagnosis of the veteran's condition and an opinion as to the 
condition's relationship to the veteran's military service.  
The RO returned the veteran's claims file to the examiner, 
and in January 2005 the examiner provided an addendum to his 
November 2004 examination report.  In the addendum, the 
examiner notes that he had reviewed the claims file and 
examined the veteran on November 20, 2004.  He states that 
the veteran reported that he is unsure when he began having 
dizziness, and that he does not recall having dizziness in 
the military.  The examiner then goes on to opine that the 
veteran's dizziness is just as likely as not related to 
service.  The RO found this opinion to be contradictory to 
the rest of the examiner's findings, and again returned the 
veteran's claims file to the examiner with specific 
instructions that he was to provide a diagnosis of the 
veteran's condition causing his dizziness and then express an 
opinion as to how this condition is related to either the 
veteran's service-connected bilateral hearing loss and/or 
tinnitus or to his active military service from 1959 to 1962.  
The examiner submitted a new opinion in May 2005 in which he 
states that, based on the veteran's history of asymmetric 
hearing loss, tinnitus, fullness and episodic vertigo, it 
sounds like he may have a diagnosis of Meniere's disease.  
The examiner opined that the veteran's Meniere's disease is 
likely not related to his service-connected hearing loss and 
tinnitus.  The examiner, however, failed to provide an 
opinion as to whether the Meniere's disease is directly 
related to the veteran's military service.  

The Board finds that, despite the lack of an opinion 
addressing direct service connection, the examination report 
is sufficient for the Board to review the veteran's claim 
without prejudice to him.  Examination for direct service 
connection is not needed because, as further explained below, 
there is no competent evidence that the veteran's dizziness  
may be associated with his military service.  His service 
medical records show no pertinent complaints or diagnoses 
and, although the veteran has alleged a continuity of 
symptomatology since his separation from service, no medical 
records were provided to support his claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Since there is no competent evidence 
indicating that a possible nexus, or relationship, exists 
between the veteran's dizziness and probable Meniere's 
disease and the veteran's military service, VA examination is 
not needed to determine whether they are directly related to 
his service.  38 C.F.R. § 3.159(c)(4)(i)(C) (2005).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  In Allen, the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that the term "disability" as used in 38 U.S.C.A. 
§ 1110 (West 2002) "... refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

In May 2000, the veteran filed his claim for service 
connection for traumatic bilateral hearing loss, bilateral 
tinnitus and "secondary dizziness."  In an August 2000 
rating decision (issued in September 2000), the RO granted 
service connection for bilateral hearing loss and tinnitus, 
but denied service connection for dizziness.  The veteran 
claims that he has dizziness associated with his hearing loss 
and tinnitus, and that he has received injuries from falls as 
a result of that dizziness.  

The medical evidence of record consists of VA treatment 
records from the VA Medical Centers in Birmingham and 
Tuscaloosa, Alabama, and treatment records from three private 
medical care providers.  The three private medical care 
providers are the veteran's primary care provider, an 
orthopedist and an ear, nose and throat (ENT) specialist.  
The Board has reviewed all of the private medical care 
treatment records, and they are silent for any complaints of 
or treatment for dizziness.  The only references that the 
Board finds to dizziness are contained in the VA treatment 
records.  The first note of dizziness is from an October 12, 
2000 treatment record, which notes right ear drainage, 
hearing loss and dizziness.  An audiological assessment on 
that same date found no apparent abnormalities in either of 
the veteran's ears on otoscopic observation.  No notation is 
made of dizziness.  An October 23, 2000 treatment note 
indicates that the veteran was counseled that he should see 
an ENT physician for his dizziness and drainage problems and 
was referred by audiology for an ENT consult.  There is no 
record, however, of any such ENT consult.  At a January 22, 
2001 audiology assessment, it was noted that the veteran has 
a history of dizziness as well as ear infections with the 
last one occurring four months prior.  On June 21, 2001, the 
veteran was seen with complaints of ringing in ears, ear 
blockage and dizziness.  The final note is from a September 
17, 2002 audiology assessment where the veteran reported 
increased aural fullness and dizziness.  However, when seen 
by his primary care physician on the same day, he did not 
report any such problems.  None of these treatment records 
provide a diagnosis of any medical condition related to the 
dizziness.  Nor do they provide any opinion as to the 
etiology of the veteran's complained of dizziness.

The veteran was provided VA examinations in November 2004.  
At a general medical examination, the veteran reported 
exposure to loud noises while in service.  He complained of 
tinnitus bilaterally, right greater than left, with hearing 
loss progressive over the last 15 years, and episodic 
vertigo.  Physical examination was basically benign.  The 
examiner's impression was hearing loss, tinnitus and episodic 
vertigo.  The same examiner conducted an ear disease 
examination.  The examination report shows that the veteran 
complained of noise induced hearing loss, bilateral, with 
episodic vertigo approximately one to two times a week 
lasting anywhere from minutes to 10 minutes with no nausea or 
vomiting associated.  He denied any head movement 
associations, and indicated he is normal in between episodes.  
On physical examination, the veteran's ears were clear 
without evidence of tympanic membrane perforation or 
effusion.  His nose was clear without polyps or purulence.  
Extraocular muscles were intact.  Pupils were equal, round 
and reactive to light and accommodations.  The oropharynx was 
negative for any abnormalities.  Cranial nerves II through 
XII were grossly intact.  There was no nystagmus on exam, and 
Romberg was negative.  Straight tandem walk and heel to toe 
walk were both negative.  The impression was sensor neural 
hearing loss, bilateral ears, noise induced with asymmetry, 
right greater than left; right greater that left side 
tinnitus; and disequilibrium.  The examiner stated that the 
he believed that the veteran needed an MRI scan to rule out 
retro cochlear injury.  Although he opined that the hearing 
loss and tinnitus are likely a result of audio trauma during 
the veteran's service, the examiner failed to provide an 
opinion as to the etiology of the veteran's episodic 
vertigo/disequilibrium.

The RO returned the case to the examiner in January 2005 for 
him to review the claims file.  The examiner issued an 
addendum to his November 2004 report indicating that he had 
reviewed the claims file.  In addition, he stated that the 
veteran stated at the November 2004 physical examination that 
he is unsure when he began having dizziness, and that he does 
not recall having dizziness in the military.  Despite this, 
the examiner stated that the veteran's dizziness is just as 
likely as not related to service, without providing any 
further rationale for this opinion.  

In April 2005, the RO again returned the veteran's case to 
the examiner because the January 2005 opinion was rendered 
prior to the examiner receiving the results of the MRI scan, 
which was not completed until February 2005.  The RO 
specifically requested that the examiner provide a diagnosis 
of what chronic disease is causing the veteran's dizziness 
and how this is related to either the veteran's service-
connected bilateral hearing loss and/or tinnitus or to his 
active military service from 1959 to 1962.  In May 2005, the 
VA examiner issued a new report.  In this report, the 
examiner indicated that he had examined the veteran in 
November 2004 and, at that time, the veteran had asymmetric 
hearing loss with an abnormal reflex pattern that he thought 
may have been due to a retro-cochlear lesion or acoustic 
neuroma, but the MRI scan in February 2005 was negative for 
an acoustic neuroma.  He noted that the veteran reported 
episodic vertigo that started after service occurring one to 
two times a week lasting for minutes to 10 minutes without 
nausea or vomiting and with no head movement associated with 
these episodes.  The examiner noted that the veteran's 
service medical records show that his entry hearing test was 
normal, but his 1962 exit hearing test showed a high 
frequency sensory neural hearing loss and a diagnosis of 
deafness due to acoustic trauma from the firing range.  Also 
noted at the exit examination was that the veteran's drums 
were scarred, retracted and thickened.  The examiner noted 
several episodes of ear infections during the veteran's 
military service.  The examiner then opined that, based on 
the veteran's history of asymmetric hearing loss, tinnitus, 
fullness and episodic vertigo, it sounds like he may have a 
diagnosis of Meniere's disease.  In his opinion, however, 
this is likely not related to the veteran's service-connected 
hearing loss and tinnitus.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
With regard to the veteran's claim that the dizziness is 
secondary to his service-connected hearing loss and tinnitus, 
the medical evidence does not support a finding that the 
veteran's dizziness is proximately due to or the result of 
his hearing loss or tinnitus.  Nor is there any finding that 
the veteran's dizziness is aggravated by his service-
connected hearing loss or tinnitus.  The treatment records 
are silent as to the etiology of the veteran's dizziness.  In 
his May 2005 report, however, the VA examiner finds that the 
veteran's dizziness is likely caused by Meniere's disease 
that, in his opinion, is not related to his service-connected 
hearing loss and tinnitus.  There is no evidence 
contradictory to the examiner's opinion.  The Board finds, 
therefore, that the veteran's dizziness is not proximately 
due to, the result of or aggravated by the veteran's service-
connected bilateral hearing loss and/or tinnitus.

As for direct service connection, the VA examiner opined that 
the veteran likely has Meniere's disease.  The Board will, 
therefore, concede that the veteran has a current disability 
manifested by dizziness.  A review of the service medical 
records, however, does not reveal any complaints of or 
treatment for dizziness in service.  In addition, despite the 
VA examiner's statement regarding the veteran having several 
episodes of ear infections during his military service, the 
service medical records only reveal treatment for one episode 
in April 1961 when the veteran was treated for left ear 
otitis media.  Although the VA treatment records indicate 
treatment for two ear infections in the last five years, 
there is no indication that these ear infections have 
anything to do with the veteran's dizziness or probable 
Meniere's disease.  

The Board acknowledges that in his January 2005 addendum, the 
examiner opined that the veteran's dizziness is just as 
likely as not related to his military service.  The Board 
finds, however, that this opinion is not supported by sound 
medical evidence.  The opinion is directly contradictory to 
the examiner's two statements immediately preceding his 
opinion.  He noted that the veteran stated that he is unsure 
when he began having dizziness, and that he does not recall 
having dizziness in the military.  Nothing in these 
statements by the veteran, in the veteran's statements or the 
findings reported in the November 2004 examination report or 
in the service and post-service medical records support the 
examiner's opinion that the veteran's dizziness is related to 
his service.  As stated above, the service medical records 
are silent for any complaints of or treatment for dizziness.  
The veteran himself stated he does not recall having 
dizziness in the service.  There is no indication that the 
examiner reviewed the veteran's computerized VA treatment 
records, but if he had he would have seen that the first 
mention of dizziness is not until October 2000.  There is, 
therefore, no supporting documentation that suggests that the 
veteran's dizziness is related to any injury or disease 
incurred in service.

The Board finds, therefore, based upon the lack of evidence 
in the service medical records and lack of treatment until 
October 2000, approximately 38 years after the veteran 
separated from service, that the veteran's dizziness and/or 
Meniere's disease is not directly related to his military.  
For the foregoing reasons, the veteran's appeal is denied.




ORDER

Entitlement to service connection for a disability manifested 
by dizziness is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


